Name: 83/415/EEC: Council Decision of 26 July 1983 on the provisional application of the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-08-26

 Avis juridique important|31983D041583/415/EEC: Council Decision of 26 July 1983 on the provisional application of the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea Official Journal L 237 , 26/08/1983 P. 0013+++++COUNCIL DECISION OF 26 JULY 1983 ON THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF THE REPUBLIC OF EQUATORIAL GUINEA ON FISHING OFF THE COAST OF EQUATORIAL GUINEA ( 83/415/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 103 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE COMMUNITY AND EQUATORIAL GUINEA HAVE CARRIED OUT NEGOTIATIONS TO CONCLUDE AN AGREEMENT ON FISHING OFF THE COAST OF EQUATORIAL GUINEA ; WHEREAS , FOLLOWING THESE NEGOTIATIONS , THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF THE REPUBLIC OF EQUATORIAL GUINEA ON FISHING OFF THE COAST OF EQUATORIAL GUINEA , THE ANNEX AND THE PROTOCOL FORMING AN INTEGRAL PART OF THE AGREEMENT AND THE EXCHANGE OF LETTERS PROVISIONALLY APPLYING THE AGREEMENT WERE INITIALLED ON 27 JUNE 1983 ; WHEREAS UNDER THIS AGREEMENT AND THE TEXTS RELATING THERETO THE GOVERNMENT OF EQUATORIAL GUINEA AUTHORIZES COMMUNITY FISHERMEN TO FISH OFF THE COAST OF EQUATORIAL GUINEA ; WHEREAS THE YEAR FOR FISHING OFF THE COAST OF EQUATORIAL GUINEA IS CURRENTLY IN OPERATION AND THE INTERESTS OF COMMUNITY FISHERMEN RENDER IMPERATIVE , IN THE ABSENCE OF ANY ALTERNATIVE SUFFICIENT FISHING PROSPECTS , THAT THEY HAVE ACCESS TO THESE WATERS ; WHEREAS IT IS THEREFORE VITAL THAT THE AGREEMENT BE APPLIED AT THE EARLIEST OPPORTUNITY ; WHEREAS FOR THAT REASON THE PROVISIONAL APPLICATION OF THE AGREEMENT SHOULD BE APPROVED , SUBJECT TO A DEFINITIVE DECISION BEING TAKEN ON THE BASIS OF ARTICLE 43 OF THE TREATY , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF THE REPUBLIC OF EQUATORIAL GUINEA ON FISHING OFF THE COAST OF EQUATORIAL GUINEA AND THE PROTOCOL WHICH FORMS AN INTEGRAL PART THERETO SHALL BE PROVISIONNALLY APPLIED . THE TEXT OF THE AGREEMENT AND THE TEXTS OF THE PROTOCOL AND OF THE EXCHANGE OF LETTERS PROVISIONALLY APPLYING THE AGREEMENT ARE ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT AND THE EXCHANGE OF LETTERS PROVISIONALLY APPLYING THE AGREEMENT . DONE AT BRUSSELS , 26 JULY 1983 . FOR THE COUNCIL THE PRESIDENT C . SIMITIS